Cooper, C. J.,
delivered the opinion of the court.
There is no error in the record. The plea of the appellant admits title in the plaintiff to all the land described in the declaration save that specially described in the plea, and denies that he is or was at the institution of the suit in possession thereof. As to a strip six feet wide,- fronting on the bay and running back between parallel lines, he admits his possession and denies the title of the plaintiff. This is an admission that he is in possession of a strip six feet wide of the land described in the declaration, and the sole question for decision was whether plaintiff had title to this land.
The evidence of the plaintiff consisted of three deeds, one from the defendant to one Twitchell, one from Twitchell reconveying the land to defendant, and one from defendant conveying the land to her. The description of the lands in each of these deeds is precisely the description by which the land is demanded in the declaration, and the defendant, by his plea having set out by metes and bounds a part of this land and admitted his possession thereof, has fixed the only uncertain boundary of the locus in quo. , By her declaration the plaintiff demanded and by her deeds showed right to a certain tract of land, the. eastern, western, and northern boundaries of which are described by reference to known, visible objects; the southern boundary is described in effect as being one hundred and eighty feet, “ more or less,” south of the northern boundary. Just where this southern line is located would have been a fact for the determination of the jury on a plea of not guilty by the defendant. But by his special plea he asserted that the plaintiff was in possession of all the land described in her declaration except the part particularly described in the plea, and by this description the defendant himself fixed the southern line of the land demanded. The parol evidence offered by the defendant was produced by him *446for two purposes — one to show the location of the southern boundary line of plaintiff’s land, the other to establish the fact that the execution of the deed was procured by the fraud of Foster, the purchaser. As we have said, the first inquiry was unnecessary, since the boundary had been fixed by the pleading of the defendant, and accepted as defined by the plaintiff; it was properly excluded when considered in the second aspect, as it did not prove or tend to prove that the execution of the deed had been fraudulently procured. By all the oral testimony it is shown that the deed was read to the defendant and its contents understood. It is not pretended that there is in it one word which- was not understood as being in it, nor that anything is omitted that the defendant understood to be expressed. It is exactly the deed which the defendant understood he was executing, and by it he conveyed all the lot formerly deeded to Twitchell and re-conveyed by him to the defendant. The effort now is to show that by a contemporaneous verbal contract there was a reservation of so much of the Twitchell lot as had been cut off by the fence erected by the defendant. Whether it is possible under such circumstances to procure a reformation of the conveyance in chancery we do not decide; certainly the legal effect of the deed cannot be limited in this action by parol evidence.

The judgment is affirmed.